DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1−2 and 6−7 are rejected under 35 USC 102(a)(2) as being anticipated by US Pre-Grant Publication No. 2020/0385112 to Brunetti et al. (“Brunetti”).
Regarding claims 1 and 6, Brunetti teaches a helicopter 1, the helicopter comprising:
a main rotor 4;
an anti-torque system 10 comprising a plurality of rotors (17 and 25) that are individually controlled by motor speed of associated motors (para. [0088] for motor 16; [0092] for motors 24);
an input control 30 connected to the associated motors to provide control to the plurality of rotors (para. [0103]) to produce a desired net thrust (Brunetti discusses the desired torque C2, where C2 is the net torque produced by the different anti-torque rotors to counter torque C1 from the main rotor, where torque is thrust multiplied by distance, i.e. desired net torque C2 multiplied by the distance to axis A in fig. 1 yields the desired net thrust); and
a logic connected to the input control and the associated motors, the logic for controlling rotational speed of the plurality of rotors to achieve the desired net thrust (paras. [0103]−[0112]) and to avoid a motor speed condition by avoiding operating the two or more motors at a range of operational 
Regarding claims 2 and 7, Brunetti teaches that the motor speed condition is a speed dead band of the associated motors (para. [0232] describes how the motor is difficult to control during the period of transitioning from one rotational direction to the other, which corresponds to a speed dead band on a motor centered around a null speed for the rotor, thus paras. [0233]−[0235] describe how controllability is maintained by separately transitioning the different rotors through their speed dead zone, thereby maintaining controllability by always having at least one rotor outside its dead zone).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 USC 103 as being unpatentable over Brunetti as applied to claims 1 and 6 above, and further in view of US Pre-Grant Publication No. 2019/0185149 to Pantalone et al. (“Pantalone”).
i.e. separate out) their tonal frequencies to achieve a preferred overall acoustic signature (cf. figs. 2A and 2B; para. [0031]). It would have been obvious to one of ordinary skill in the art at the time of filing to configure the motor controller of Brunetti to also disperse the tonal noise of the fans as taught by Pantalone, because “spectrally concentrated tonal noises are often perceived as a greater nuisance relative to spectrally dispersed noise” (Pantalone para. [0031]).
Claims 4−5 and 9−10 are rejected under 35 USC 103 as being unpatentable over Brunetti as applied to claims 1 and 6 above, and further in view of US Pre-Grant Publication No. 2020/0073410 to Tillotson.
Regarding claims 4−5 and 9−10, Brunetti fails to disclose resonant frequencies. Tillotson teaches an aerial vehicle having an array of electric motors, and furthermore teaches controlling the motors to avoid any situations where all rotors simultaneously operate near a frequency related to a resonant frequency associated with the plurality of rotors and/or a structure connected to the plurality of rotors (i.e. when the speed of a particular rotor closely matches the resonant frequency of the aircraft structure, where this resonant frequency is determined in part by the mass and location of the other rotors). It would have been obvious to one of ordinary skill in the art at the time of filing to control the rotors of Tillotson to additionally avoid simultaneously driving all the rotors near an associated resonant frequency, since one of ordinary skill in the art is aware that driving a mechanical system near its resonant frequency can lead to so-called resonance disasters, where the unbounded excitation causes the system to essentially self-destruct.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant argues that Brunetti does not disclose avoiding operating rotors at certain operational speeds. .
Additionally, Applicant has requested Examiner cite references and provide affidavits when relying on common knowledge or well-known principles or Official Notice. In response, MPEP 2144.03(C) provides requirements for adequately traversing factual assertions as not properly officially noticed or not properly based upon common knowledge, namely that “[t]o adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art…[a] general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.” Furthermore, “[i]f applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.” Thus, Examiner wishes to indicate that any common knowledge or well-known in the art statements made in the previous Office action are hereby considered admitted prior art, because Applicant failed to specifically point out any particular instances of a common knowledge or well-known in the art statement, and therefore also failed to point out why any such statement is not considered to be common knowledge or well-known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/M.B.K./Examiner, Art Unit 3642          

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642